JUDGMENT
On December 20, 2001, the relator, Jeffrey Goodwin, commenced this procedendo action against the respondent, Judge Burt W. Griffin, to compel the judge to issue findings of fact and conclusions of law for a postconviction relief petition, which Mr. Goodwin filed on September 11, 2000, in the underlying case, State of Ohio v. Jeffrey Goodwin, Cuyahoga County Common Pleas Court Case No. CR-302914. On January 18, 2001, the respondent, through the Cuyahoga County Prosecutor, moved to dismiss. Mr. Goodwin filed a response on January 26, 2001. For the following reasons, this court grants the motion to dismiss and dismisses the writ action.
A review of the docket and the underlying case reveals that the respondent denied the postconviction petition and issued findings of fact and conclusions of law for Mr. Goodwin's petition on or about March 23, 2001. Thus, the judge has fulfilled his duty to issue the findings of fact and conclusions of law, and Mr. Goodwin has received his requested relief, a resolution of his postconviction petition.
Additionally, Mr. Goodwin failed to support his complaint for procedendo with an affidavit specifying the details of the claims as required by Local Rule 45(B)(1)(A). State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077, unreported and State ex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899, unreported. Mr. Goodwin has also failed to comply with R.C. 2969.25, which requires an affidavit that describes each civil action or appeal filed by the relator within the previous five years in any state or federal court. The relator's failure to comply with R.C. 2969.25 warrants dismissal of the writ complaint. State ex rel. Zanders v. Ohio Parole Board (1998),82 Ohio St.3d 421,  696 N.E.2d 594 and State ex rel. Alford v. Winters (1997), 80 Ohio St.3d 285, 685 N.E.2d 1242.
Accordingly, this writ action is dismissed. Costs assessed against relator. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
KENNETH A. ROCCO, P.J., and PATRICIA A. BLACKMON, J., CONCUR.
  ______________________________ JAMES D. SWEENEY, JUDGE